Smith, Justice, delivered the opinion of the Court: Several grounds of error have been taken in this case. It will, however, be unnecessary to decide more than two, which relate to the evidence offered at the trial, by the defendants. By the bill of exceptions, it appears, that the defendant, Whitesides, offered to read in evidence a notice published in the Galena Gazette, purporting to be a notice of a dissolution of the co-partnership of the defendants, long before the making of the note declared on, and, also, to prove by a witness that long before the making of the note in question, there was no co-copartnership existing between the defendants, and that the plaintiffs had notice thereof before, and at the time of the making of the promissory note declared on, which the Court refused to admit This refusal is now assigned for error. That the refusal to admit this testimony, was erroneous, there can be no possible doubt. It went directly to the point in issue, and if established, would have entitled the defendants to judgment. The notice tended to prove the issue, though it could be only presumptive evidence; and a knowledge of the dissolution before the receipt of the note by plaintiffs, would be required to be shown. The judgment of the Circuit Court is reversed, and the cause remanded, with instructions to the Circuit Court to award a venire de novo. The defendant recovers his costs. Judgment reversed. Note. See Hollenback v. Williams and Lander, Ante 544.